UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7111


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MARLO BROWN,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cr-00426-RDB-1)


Submitted:   October 22, 2013             Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marlo Brown, Appellant Pro Se. Benjamin M. Block, Charles Joseph
Peters, Sr., OFFICE OF THE UNITED STATES ATTORNEY, Barbara
Slaymaker Sale, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marlo Brown appeals the district court’s order denying

relief on Brown’s 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district    court.         United       States    v.   Brown,     No.

1:07-cr-00426-RDB-1 (D. Md. June 25, 2013).                    We dispense with

oral    argument   because      the    facts   and    legal    contentions     are

adequately    presented    in    the    materials     before    this   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2